EVENTURE INTERACTIVE, INC. 3420 Bristol Street, 6th Floor Costa Mesa, California 92626 29 February 2016 Katherine Wray, Esq. Mark P. Shuman, Esq. Branch Chief – Legal Office of Information Technologies and Services United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Re: Eventure Interactive, Inc. Registration Statement on Form S-1 Filed March 6, 2015, as amended March 9, 2015 File No. 333-202595 Dear Ms. Wray: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), Eventure Interactive, Inc. (the “Registrant”) hereby requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal, effective as of the date hereof or at the earliest practicable date hereafter, of its Registration Statement on Form S-1 (File No. 333-202595) together with all exhibits, and amendments thereto (collectively, the “Registration Statement”). The Registration Statement was originally filed with the Commission on March 6, 2015, and amended on March 9, 2015. The Registration Statement was not declared effective by the Commission under the Securities Act. The Registrant has determined not to pursue the public offering to which the Registration Statement relates at this time as withdrawal of the Registration Statement is consistent with the public interest and the protection of investors, as contemplated by Rule 477(a) of the Securities Act.Further, the Registrant confirms that no securities have been sold pursuant to the Registration Statement and that the Registration Statement has not been declared effective by the Commission. Additionally, the Registrant requests that, in accordance with Rule 457(p) under the Securities Act, all fees paid to the Commission in connection with the filing of the Registration Statement be credited for future use. Katherine Wray, Esq. Mark P. Shuman, Esq. Re: Eventure Interactive, Inc. (EVTI) 29 February 2016 Page 2 of 2 Please send copies of the written order granting withdrawal of the Registration Statement to the undersigned at Eventure Interactive, Inc., 3420 Bristol Street, 6th Floor, Costa Mesa, California 92626, with a copy to the Registrant’s counsel, SD Mitchell & Associates, PLC, Attn:Sharon Mitchell, 57492 Onaga Trail, Yucca Valley, California 92284, facsimile number (248) 761-6030. Should you have any questions, or need further information with respect to this matter, please contact me at (949) 500-6960, or Sharon Mitchell at (248) 515-6035 or via email at sharondmac2013@gmail.com. With best regards, /s/Gannon Giguiere Gannon Giguiere Chief Executive Officer
